Order denying motion to increase permanent alimony reversed, on the law, on the facts, and in the exercise of discretion, and the motion granted to the extent of increasing the allowance to the wife from $32.50 to-$40 per week to commence from 10 days after service of the order herein with notice of entry thereof, without costs to either party. The record establishes, without serious dispute, that the husband’s income has increased and that the wife’s circumstances have worsened with the result that her condition is such as to require additional support. All concur except Stevens, J., who dissents and votes to affirm on the ground that the record does not establish a change in circumstances sufficiently substantial to warrant granting of the motion. Settle order. Concur — Botein, P. J., Breitel, McNally and Noonan, JJ.